Dismissed and Memorandum Opinion April 10, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00069-CR

                      MONIQUE CHAPMAN, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1313596

                 MEMORANDUM                       OPINION


      On February 13, 2014, the clerk’s record was filed in this appeal. The
record does not contain an appealable order other than the Order of Deferred
Adjudication, signed February 2, 2012. Because the notice of appeal was filed
January 6, 2014, no appeal will lie from that order.

      On February 21, 2014, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of jurisdiction.   Appellant’s
response indicates that she is complaining of the State filing a motion to adjudicate
guilt. Appellant does not assert, and the record does not reflect, that the trial court
has granted the State’s motion. Because there is no appealable order in the record,
the appeal is ordered dismissed.

                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                          2